DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yamane et al., JP2008-246981.
	Regarding claim 1 and 12, Yamane discloses in paragraph 0009 a plurality of prepregs [sheet molding compound and/or continuous fiber reinforcing material] laminated and molded by a molding die wherein the prepreg laminate is formed by interposing a base material not impregnated with resin between the prepreg layers.  Additionally, paragraph 0009 discloses that a reinforcing fiber material is impregnated with a resin to form a sheet-shaped prepreg.  Paragraph 0010 discloses that the fibers have a length ranging from ½ inch to 4 inches 

	Regarding claim 2, Applicant’s range includes 0 degrees.  Paragraph 0015 discloses that the waviness due to the fluidity of the resin is suppressed wherein the occurrence of surface irregularities is suppressed.

	Regarding claim 3, paragraph 0028 discloses that a resin-rich portion is eliminated.  Paragraph 0024 discloses overlaying a nonwoven fabric [barrier layer] over a CFRP base material (prepreg) sheet body formed from an unsaturated polyester resin impregnated into a mat base material of carbon fibers.  Additionally, paragraph 0024 discloses laminating a second CFRP on the nonwoven fabric.  Paragraph 0022 discloses that the laminate is laminated in a press molding die. Paragraph 0014 discloses that the shrinkage of the resin in the thickness direction is suppressed.  


	Regarding claim 6 and 14, paragraph 0012 discloses that the unimpregnated base material can include a woven fabric [fibers cross one another with a woven fabric].

	Regarding claims 8-9 and 15-16, paragraph 0012 discloses that the unimpregnated base material can include a non-woven fabric.

	Regarding claims 10 and 17, paragraph 0010 discloses that the prepreg includes fibers that are aligned in one direction.

	Regarding claims 11 and 18, paragraph 0019 discloses that the resin can include a thermoplastic resin.

	Regarding claims 13 and 19, paragraph 0024 discloses overlaying a nonwoven fabric [barrier layer] over a CFRP base material (prepreg) sheet body formed from an unsaturated polyester resin impregnated into a mat base material of carbon fibers.  Additionally, paragraph 0024 discloses laminating a second CFRP on the nonwoven fabric.  Paragraph 0022 discloses that the laminate is laminated in a press molding die.  Paragraph 0019 discloses that when using a thermoplastic resin a hot melt method is used.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al., JP2008-246981.
	Yamane, above, remains relied upon for claim 1.
	Yamane is silent to the barrier layer having a porosity of 30% or less.  Applicant’s claimed range includes 0%.  Paragraph 0031 discloses that the swell caused by the plastic flow is buffered by the nonwoven fabric sandwiched between the two CFRPs [barrier].  The porosity affects barrier properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the non-woven fabric of Yamane have a porosity of 30% or less for the benefit of enhanced barrier properties.  

	Yamane is silent to the barrier layer including a structure with a plurality of fibers crossing one another wherein the inter-fiber crossing number is 5 crossings/cm2 or more.  This is an optimizable feature.  Paragraph 0031 discloses that the swell caused by the plastic flow is buffered by the nonwoven fabric sandwiched between the two CFRPs [barrier].  The inter-fiber crossings affect the porosity of the nonwoven fabric.  The porosity of the nonwoven fabric affects the barrier properties.  The tighter the fabric increases barrier properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the non-woven fabric of Yamane have a porosity of 30% or less for the benefit of enhanced barrier properties.  


Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a fiber reinforced resin molded article comprising a layer of a sheet molding compound, a layer of continuous fiber reinforcing material, and a barrier layer wherein the barrier is interposed between the sheet molding compound and the layer of the continuous fiber reinforcing material as recited in claim 1, further including a resin derived from the continuous fiber-reinforcing material is present on a surface layer part of the barrier layer being in contact with the layer of the continuous fiber reinforcing material, and also near the surface layer part in thickness direction.  The closest prior art, Yamane et al., JP2008-246981, teaches discloses in paragraph 0009 a plurality of prepregs [sheet molding compound and/or continuous fiber reinforcing material] laminated and molded by a molding die wherein the prepreg laminate is formed by interposing a base material not impregnated with resin between the prepreg layers.  Additionally, paragraph 0009 discloses that a reinforcing fiber material is impregnated with a resin to form a sheet-shaped prepreg.  Paragraph 0010 discloses that the fibers have a length ranging from ½ inch to 4 inches [continuous fibers].  Applicant’s claims have not provided for a specific length range of the fibers. Paragraph 0031 discloses that the swell caused by the plastic flow is buffered by the nonwoven fabric sandwiched between the two CFRPs [barrier].  Yamane fails to teach or suggest a resin derived from the continuous fiber-reinforcing material is present on a surface layer part of the barrier layer being in contact with the layer of the continuous fiber reinforcing material, and also near the surface layer part in thickness direction.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786